DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 06/30/2021. Claims 1-2 have been amended. Claims 4-20 have been added. Claims 1-20 are presented for examination. 
Claim Objections
Claim(s) 2, 4, 7, 10, 14, 17 is/are objected to because of the following informalities:  
In claim 2, “wherein apparatus comprises” seems to be a grammatical error. Examiner suggests amending it to read -- wherein the apparatus comprises --.
In claims 4, 14, “at least one instruments” seems to be a grammatical error. Examiner suggests amending it to read -- at least one instrument --.
In claims 7, 17, “ones of the plurality of instruments” should be amended to read -- the plurality of instruments – for better flow and clarity of the claims.
In claim 10, “interrogating for and/or receiving automatically from of the instruments” seems to be a grammatical error. Examiner suggests amending it to read -- interrogating for and/or receiving automatically from the instruments --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transceiver device” in claim 1; 
“a visual display” in claim 1;
“an interface module” claim 2; and
“an interface module” claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner interprets items a-b to be tied to a computer and to have disclosure of an associated algorithm such that sufficient structure is present.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 5-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2, 5 recites “wherein [the] apparatus comprises an interface module.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only further describes the structure of the “interface module” as: “the functionality of interface module 2700 may be incorporated into a remote processor located "in the cloud" (¶ 0034) “the functionality of interface module 2700 may be brought into effect in software” (¶ 0035), “a hardware or a software version” (¶ 0040) and “interface module 2700 is ideally provided in hardware” (¶ 0062). The disclosure's lack of a description of the hardware evidences that the Applicant did not have possession of the invention at the time of filing. Because no additional information is given, the disclosure fails to sufficiently describe “an interface module.”
Claims 6-10 are rejected as being dependent on claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an interface module” in claims 2, 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only further describes the structure of the “interface module” as: “the functionality of interface module 2700 may be incorporated into a remote processor located "in the cloud" (¶ 0034) “the functionality of interface module 2700 may be brought into effect in software” (¶ 0035), “a hardware or a software version” (¶ 0040) and “interface module 2700 is ideally provided in hardware” (¶ 0062). It is unclear if the aforementioned claim limitations are implemented as software (i.e., program code, algorithms) or hardware. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6-10 are rejected as being dependent on claim 5.
Claim 10 recites the limitation "and/or" in lines 3, 5, 7. It is unclear whether both “interrogating for” and “receiving automatically from the instruments” are required, or only one of the alternatives is needed, to meet the metes and bounds of the claim. Appropriate clarification is requested for the proper interpretation of the claim limitations, as the ambiguity renders the metes and bounds of the claim unclear. For examination purposes, Examiner interprets “and/or” as “or,” per broadest reasonable interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to an apparatus which is within the four statutory categories (i.e., machine). Claim 11 is drawn to a method which is within the four statutory categories (i.e., method). Claim 20 is drawn to a non-transitory computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 1 (which is representative of independent claims 11, 20) recites…receive instrument data…the instrument data indicative of operation parameters of the at least one instrument…process the instrument data in accordance with a customized [display] and to automatically provide a notification indicative of availability of instrument data results…[present] the instrument data results based on…processing the instrument data in accordance with the customized [display].
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “an apparatus comprising: a transceiver device…a hardware processor…a visual display” (claim 1), “at least one hardware processor” (claim 11), “computer” (claim 20), the claim encompasses rules or instructions to help a user receive and analyze data to generate results about laboratory instruments. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computing device having a transceiver device, hardware processor, interface, visual display; instrument; communication network) to perform the abstract idea. Claim 11 recites additional elements (i.e., computing device having a hardware processor, interface; instrument; communication network) to perform the abstract idea. Claim 20 recites additional elements (i.e., computer having a non-transitory computer readable medium, interface; instrument; communication network) to perform the abstract idea. Looking to the specifications, a computing device having a transceiver device, hardware processor, interface, visual display; and communication network is described at a high level of generality (¶ 0032-0034), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the instrument only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computing device having a transceiver device, hardware processor, interface, visual display) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-10, 12-19 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 3, 7-10, 13, 15, 17-19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 2, 5, 12 further recites the additional elements of “communicate…to the hardware processor via the communication network,” which only provides the data for the performance of the abstract idea, and as such, amounts to insignificant extra-solution activity (i.e., data gathering), and thus, does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when taken either individually or as an ordered combination. See: MPEP § 2106.05(g). Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions, and thus, do not amount to “significantly more” than the judicial exception when taken either individually or as an ordered combination. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, when taken either individually or as an ordered combination, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 4, 14 further recites the additional elements of “a plurality of instruments,” which generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and thus, does not integrate the abstract idea into a practical application when taken either individually or as an ordered combination. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, when taken either individually or as an ordered combination, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 6, 16 further recites the additional elements of “one or more instrument module software,” which amounts to no more than mere instructions to apply the exception using generic computer components when taken either individually or as an ordered combination. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, when taken either individually or as an ordered combination, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11-12, 14-15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Threlfall et al. (U.S. Patent App. Pub. No. US 2013/0080967 A1, hereinafter referred to as "Threlfall").
Regarding (currently amended) claim 1, Threlfall teaches an apparatus for operation of at least one instrument via a communication network (Threlfall: ¶ 0042-0043), the apparatus comprising: 
a transceiver device configured to receive instrument data over the communication network (Threlfall: ¶ 0034, i.e., “the acquired data (e.g., chromatographic and/or mass spectrometry (MS) data) is received by the ISS 20 from the laboratory instruments 60a-c”), the instrument data indicative of operation parameters of the at least one instrument (Threlfall: ¶ 0034, i.e., Examiner interprets the acquired data as the claimed instrument data indicative of operation parameters of the at least one instrument because the “acquisition” is “based on information (e.g., instrument method and sample set information)…[including] instructions for controlling operating parameters of one of an attached instrument”); 
a hardware processor operationally coupled to the transceiver device (Threlfall: figure 3, i.e., “Applications server” 30 is coupled to  “Instrument systems server (ISS)” 20 via “Laboratory network”; ¶ 0043) and configured to process the instrument data in accordance with a customized interface (Threlfall: ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”; ¶ 0037, i.e., “The application server 30 also includes computer-executable instructions for performing data processing, e.g., to reduce the raw data acquired from the laboratory instruments 60a-c into usable reports” based on “processing parameters are specified within a method (e.g., an analysis method). Analysis methods can describe…links to automated reporting templates, which can be used to automate production of standardized reports”; ¶ 0039, i.e., “Users can use the graphical user interface to select/define methods (e.g., instrument methods, analysis methods, capture methods, signature methods), to process data”) and to automatically provide a notification indicative of availability of instrument data results (Threlfall: figure 7, i.e., Examiner interprets the change of the number “(0)” of the “Reports to sign” tab 318 as the claimed notification; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”; ¶ 00053); 
a visual display operationally coupled to the hardware processor and configured to display the instrument data results (Threlfall: figure 7, i.e., GUI displays the “Reports to sign”; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”) based on at least the hardware processor processing the instrument data in accordance with the customized interface (Threlfall: ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”; ¶ 0037, i.e., “The application server 30 also includes computer-executable instructions for performing data processing, e.g., to reduce the raw data acquired from the laboratory instruments 60a-c into usable reports” based on “processing parameters are specified within a method (e.g., an analysis method). Analysis methods can describe…links to automated reporting templates, which can be used to automate production of standardized reports”; ¶ 0039, i.e., “Users can use the graphical user interface to select/define methods (e.g., instrument methods, analysis methods, capture methods, signature methods), to process data”).
Regarding (currently amended) claim 2, Threlfall teaches the apparatus of Claim 1, wherein apparatus comprises an interface module (Examiner interprets Threlfall to teach the claimed interface module because Threlfall teaches the functions of the claim and “interface module” is a non-functional label) configured to: 
convert the instrument data from a first data format to a second data format that is different from the first data format (Threlfall: ¶ 0034, i.e., “the acquired data (e.g., chromatographic and/or mass spectrometry (MS) data)…received by the ISS 20 from the laboratory instruments 60a-c in native instrument format…is then translated by the ISS 20 to unified datafile format”), and 
communicate the instrument data in the second format to the hardware processor (Threlfall: ¶ 0034, i.e., “the raw data file is delivered to the database 40 where it is stored”; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40)”) via the communication network (Threlfall: figure 3, i.e., “Instrument systems server (ISS)” 20 communicates with “Applications server” 30 via “Laboratory network”; ¶ 0043).
Regarding (new) claim 4, Threlfall teaches the apparatus according to Claim 1, 
wherein the transceiver device is further configured to receive multiple instrument data, including the instrument data, over the communication network and from a plurality of instruments including the at least one instruments (Threlfall: ¶ 0034, i.e., “the acquired data (e.g., chromatographic and/or mass spectrometry (MS) data) is received by the ISS 20 from the laboratory instruments 60a-c”; ¶ 0042-0043), 
wherein the multiple instrument data are indicative of operation parameters of the plurality of instruments (Threlfall: ¶ 0034, i.e., Examiner interprets the acquired data as the claimed instrument data indicative of operation parameters of the one of the plurality of instruments because the “acquisition” is “based on information (e.g., instrument method and sample set information)…[including] instructions for controlling operating parameters of one of an attached instrument”), 
wherein the hardware processor is further configured to aggregate the multiple instrument data and to control the visual display to display the customized interface based on the aggregated multiple instrument data (Threlfall: ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”; ¶ 0038, i.e., data from the database 40 includes “acquisition of data and parallel data acquisition from multiple instrument systems”; ¶ 0045, i.e., “the graphical user interface 70 includes a My Work page 300”; ¶ 0047, i.e., the graphical user interface displays “links to recently viewed items (e.g., analyses, analysis methods, reports, instrument systems, etc.)” which is processed data based on the acquired data from multiple instrument systems).
Regarding (new) claim 5, Threlfall teaches the apparatus according to Claim 4, 
wherein the multiple instrument data are received by the transceiver in one or more first data formats respective to each of the plurality of instruments (Threlfall: ¶ 0034, i.e., “the acquired data (e.g., chromatographic and/or mass spectrometry (MS) data)…received by the ISS 20 from the laboratory instruments 60a-c in native instrument format”), 
wherein the apparatus further comprises an interface module (Examiner interprets Threlfall to teach the claimed interface module because Threlfall teaches the functions of the claim and “interface module” is a non-functional label) configured to: 
convert the multiple instrument data from the one or more first data formats to a second data format that is different from each of the one or more first data formats (Threlfall: ¶ 0034, i.e., “the acquired data (e.g., chromatographic and/or mass spectrometry (MS) data)…received by the ISS 20 from the laboratory instruments 60a-c in native instrument format…is then translated by the ISS 20 to unified datafile format”), and 
communicate the multiple instrument data in the second format to the hardware processor via the communication network (Threlfall: ¶ 0034, i.e., “the raw data file is delivered to the database 40 where it is stored”; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40)”) via the communication network (Threlfall: figure 3, i.e., “Instrument systems server (ISS)” 20 communicates with “Applications server” 30 via “Laboratory network”; ¶ 0043), and 
wherein the hardware processor is further configured to aggregate the multiple instrument data in the second format (Threlfall: ¶ 0034, i.e., “the raw data file is delivered to the database 40 where it is stored”; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40)”; ¶ 0038, i.e., data from the database 40 includes “acquisition of data and parallel data acquisition from multiple instrument systems”).
Regarding (new) claim 11, claim 11 is/are analogous to claim 1, and thus, claim 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding (new) claim 12, claim 12 is/are analogous to claim 2, and thus, claim 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding (new) claim 14, claim 14 is/are analogous to claim 4, and thus, claim 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding (new) claim 15, claim 15 is/are analogous to claim 5, and thus, claim 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding (new) claim 20, claim 20 is/are analogous to claim 1, and thus, claim 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Threlfall et al. (U.S. Patent App. Pub. No. US 2013/0080967 A1, hereinafter referred to as "Threlfall") in view of Haas et al. (U.S. Patent App. Pub. No. US 2011/0046910 A1, hereinafter referred to as "Haas").
Regarding (original) claim 3, Threlfall teaches the apparatus of Claim 1.
Yet, Threlfall does not explicitly teach, but Haas teaches, in the same field of endeavor, wherein the hardware processor is further configured to interrogate the at least one instrument (Haas: ¶ 0080, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “the system [polling] the required hardware units…to determine whether all these hardware units required for conducting the chosen assay will be available” as the applications server of Threlfall, which is the claimed hardware processor) for an urgent specimen signal (Haas: ¶ 0080, i.e., Examiner interprets the response to “whether all these hardware units…will be available” as the claimed urgent specimen signal because it is “required for conducting the chosen assay”) and cause the visual display device to present an urgent notification identifying one or more of the at least one instrument associated with the urgent specimen signal (Haas:  ¶ 0036, i.e., “providing system status information, such as availability of hardware resources, status of experiments, test results or other relevant information to a user…in the form of an information portal 122”; ¶ 0050, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “information portal 122” on which “information regarding status of various instruments, including assays being run on instruments or workstations, may be delivered to users by network messaging module 402” as the graphical user interface of Threlfall, which is the claimed visual display).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include wherein the hardware processor is further configured to interrogate the at least one instrument for an urgent specimen signal and cause the visual display device to present an urgent notification identifying one or more of the at least one instrument associated with the urgent specimen signal, as taught by Haas, within the system of Threlfall, with the motivation to “monitor the progress of various experiments performed by the hardware resources” (Haas: ¶ 0036).
Regarding (new) claim 13, claim 13 is/are analogous to claim 3, and thus, claim 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Claim(s) 6-7, 9, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Threlfall et al. (U.S. Patent App. Pub. No. US 2013/0080967 A1, hereinafter referred to as "Threlfall") in view of Cork et al. (U.S. Patent App. Pub. No. US 2013/0138452 A1, hereinafter referred to as "Cork").
Regarding (new) claim 6, Threlfall teaches the apparatus according to Claim 5, 
wherein the hardware processor…is further configured to aggregate the multiple instrument data in the second format (Threlfall: ¶ 0034, i.e., “the raw data file is delivered to the database 40 where it is stored”; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40)”; ¶ 0038, i.e., data from the database 40 includes “acquisition of data and parallel data acquisition from multiple instrument systems”) and control the visual display to display the customized interface based on the aggregated multiple instrument data (Threlfall: ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”; ¶ 0038, i.e., data from the database 40 includes “acquisition of data and parallel data acquisition from multiple instrument systems”; ¶ 0045, i.e., “the graphical user interface 70 includes a My Work page 300”; ¶ 0047, i.e., the graphical user interface displays “links to recently viewed items (e.g., analyses, analysis methods, reports, instrument systems, etc.)” which is processed data based on the acquired data from multiple instrument systems) and further based on the one or more instrument module software (Threlfall: ¶ 0037, i.e., Examiner interprets the “computer-executable instructions [of the application server 30] ]for performing data processing” as the claimed instrument module software).
Yet, Threlfall does not explicitly teach, but Cork teaches, in the same field of endeavor, wherein the hardware processor is further configured to obtain, over the communication network, one or more instrument module software (Cork: ¶ 0025, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “a device” to which “the application” is downloaded as the applications server of Threlfall, which is the claimed hardware processor)…
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the hardware processor is further configured to obtain, over the communication network, one or more instrument module software, as taught by Cork, within the system of Threlfall, with the motivation to “help facilitate user training with respect to one or more medical devices and/or associated procedures” (Cork: ¶ 0024).
Regarding (new) claim 7, Threlfall and Cork teach the apparatus according to Claim 6, 
wherein ones of the plurality of instruments comprise different functions respective to each other (Threlfall: ¶ 0032, i.e., “The laboratory instruments 60a-c can include, for example, chromatographic instruments 60a, detectors 60b (e.g., UV detectors), and mass spectrometers 60c”), and 
wherein the hardware processor is further configured to display interface controls, on the customized interface, which are configured to control the different functions respective to the ones of the plurality of instruments (Threlfall: ¶ 0033, i.e., “Instrument methods include instructions for controlling operating parameters of one of an attached instrument”; ¶ 0039, i.e., “Users can use the graphical user interface to select/define…instrument methods”).
Regarding (new) claim 9, Threlfall and Cork teach the apparatus according to Claim 7, 
wherein the hardware processor is further configured to control at least one of: 
(a) receiving electronically a request for a specimen processing step not already scheduled on the at least one instrument and causing scheduling of the requested processing step on the at least one instrument; 
(b) receiving specimen data from the instruments (Threlfall: ¶ 0034, i.e., “the acquired data (e.g., chromatographic and/or mass spectrometry (MS) data) is received by the ISS 20 from the laboratory instruments 60a-c in native instrument format. The data is then translated by the ISS 20 to unified datafile format…the raw data file is delivered to the database 40 where it is stored”; ¶ 0035, i.e., “The application server 30 retrieves data (from the database 40)”) and causing the customized interface to display a related image or processing step result on the visual display (Threlfall: figure 4, i.e., the graphical user interface displays “Multi-sample PLG test data – do not use [incomplete record]” as the claimed processing step result; ¶ 0034, i.e., “The application server 30 retrieves data (from the database 40), processes and presents data to a graphical user interface 70”); 
(c) processing specimen data received from the instruments and automatically presenting on the visual display a recommended action; 
(d) receiving specimen processing schedules from the instruments and automatically re-scheduling one or more processing steps to optimise one or more constraints selected from a group including a scheduled completion time, consumables used, an operational cost, staffing requirements and a specimen processing value; and 
(e) presenting current status information for specimen processing steps including the specimen processing step.
Regarding (new) claim 16, claim 16 is/are analogous to claim 6, and thus, claim 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding (new) claim 17, claim 17 is/are analogous to claim 7, and thus, claim 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding (new) claim 19, claim 19 is/are analogous to claim 9, and thus, claim 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 
Claim(s) 8, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Threlfall et al. (U.S. Patent App. Pub. No. US 2013/0080967 A1, hereinafter referred to as "Threlfall") in view of Cork et al. (U.S. Patent App. Pub. No. US 2013/0138452 A1, hereinafter referred to as "Cork"), as applied to claims 6-7, 9, 16-17, 19, further in view of DE 102014103511 A1 (hereinafter referred to as "Nixon").
Regarding (new) claim 8, Threlfall and Cork teach the apparatus according to Claim 7.
Yet, Threlfall and Cork do not explicitly teach, but Nixon teaches, in the same field of endeavor, wherein the hardware processor is further configured to determine automatically when the apparatus is in close physical proximity to the at least one instrument in a laboratory (Nixon: page 6, third ¶, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “UI device 112”  and “particular device” as the applications server and laboratory instrument of Threlfall, respectively, which is the claimed hardware processor and at least one instrument in a laboratory, because “The UI device 112” recognizes when “personnel [are] near a particular device”; page 35, second ¶, i.e., “The UI device 112 may identify a particular process entity, such as a field device or a portion of the equipment in its vicinity” using “near field communication (NFC)”); and automatically issue a notification to the visual display which is relevant to the at least one instrument in close proximity (Nixon: page 6, third ¶, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood the “screen for the UI device 112” on which “real-time inventory parameters” are displayed as the GUI of Threlfall, which is the claimed visual display).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include wherein the hardware processor is further configured to determine automatically when the apparatus is in close physical proximity to the at least one instrument in a laboratory; and automatically issue a notification to the visual display which is relevant to the at least one instrument in close proximity, as taught by Nixon, with the system of Threlfall and Cork, with the motivation to “[operate and maintain the plant] more efficiently (eg lower maintenance, higher yield, less downtime, less manpower, lower safety risks for workers and machinery, etc.)” (Nixon: page 6, in the “Detailed description” section, first ¶).
Regarding (new) claim 10, Threlfall and Cork teach the apparatus according to Claim 7.
Yet, Threlfall and Cork do not explicitly teach, but Nixon teaches, in the same field of endeavor, 
wherein the hardware processor is further configured to control at least one of: 
(a) interrogating for and/or receiving automatically from the instruments an inventory level for the instruments (Nixon: page 6, third ¶, i.e., under broadest reasonable interpretation, a person having ordinary skill in the art would have understood “UI device 112”  and “particular device[s]” of the plant as the applications server and laboratory instrument of Threlfall, respectively, which is the claimed hardware processor and instruments, because “The UI device 112…execute routines for controlling asset inventories…displaying real-time inventory parameters”); 
(b) interrogating for and/or receiving automatically from of the instruments in the laboratory aggregated inventory levels across a plurality of instruments in a laboratory; 
(c) interrogating for and/or receiving automatically from the instruments in a laboratory an estimated time at which supply of a consumable in the laboratory will be critically low; 
(d) automatic ordering of one or more consumables used by the at least one instrument in the laboratory; 
(e) tracking order status for consumables ordered by the hardware processor; 
(f) presenting inventory management information on the customized interface; and 
(g) automatically invoicing an entity for consumables ordered by the hardware processor.
The obviousness of combining the teachings of Threlfall, Cork, and Nixon are discussed in the rejection of claim 8, and incorporated herein.
Regarding (new) claim 18, claim 18 is/are analogous to claim 8, and thus, claim 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120299928 A1 teaches graphically displaying information generated by instruments within a laboratory management system.
WO 03010612 A2 teaches using one multifunction interface for converting signals from a plurality of different laboratory instruments.
Grosch (“The digital nervous system”) teaches using integrated plant management and control (IPMC) to manage information concerning the operations, laboratory, and maintenance functions of wastewater facility management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626